DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6-7, filed 12/23/2020, with respect to claim objections and claim rejections of 112(b) have been fully considered and are persuasive.  The claim objections and claim rejections of 112(b) of 12/23/2020 have been withdrawn. 
Applicant’s arguments with respect to claims 1-4, 6-10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, and 12 rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2006-213094 A, hereinafter Suzuki; already of record from IDS), in view of Takahashi et al. (JP 2014-118025 A, hereinafter Takahashi; already of record from IDS), further in view of Sakugawa (JP 2010-120504 A, hereinafter Sakugawa; already of record from IDS) (For citation purposes, paragraph and line number refer to the machine translation of each reference), further in view of Buerkle et al.( US 20100004821, hereinafter Buerkle; already of record), and further in view of Feid et al.( US 20140218526, hereinafter Feid).
Regarding claims 1 and 7, Suzuki teaches a lane maintaining assistance device and a lane maintaining assistance method comprising: 
a first assistance device configured to perform steering assistance of a vehicle by a hydraulic pressure (See at least Suzuki: Para. 14);
a second assistance device configured to perform steering assistance of the vehicle by a motor (See at least Suzuki: Para. 14); 
a steering angle sensor attached to a steering shaft of a steering wheel, the steering angle sensor being configured to detect a rotation angle of the steering shaft (See at least Suzuki: Fig. 5, elements 30, 552, Para. 13; Para. 38); and
(See at least Suzuki: Para. 15; Para. 20,; Para. 17; Para. 18; Para. 19; Para. 22; Para. 23; Para. 24; Para. 25).
determine whether the steering wheel is rotated in a direction turning to an inner side of the curve … or is rotated in a direction turning to an outer side of curve … on the basis of the rotation angle of the steering shaft acquired from the steering angle sensor (See at least Suzuki: Para. 38)… 
Yet, Suzuki does not explicitly teach:
…in a case when the vehicle is determined to have entered a curve on the basis of a captured image in which a lane forward in a vehicle advancing-direction is captured…
detect a center of the lane from the captured image; 
…from the center of the lane… from the center of the lane …and the captured image; 
in a case when the steering wheel is rotated in the direction turning to the outer side of curve than the center of the lane, maintain the steering assistance amount of the second assistance device; and 
in a case when the steering wheel is rotated in the direction turning to the inner side of the curve than the center of the lane, reduce the steering assistance amount of the second assistance device.
However, in the same field of endeavor, Takahashi teaches:
…in a case when the vehicle is determined to have entered a curve (See at least Takahashi: Para. 11)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lane maintaining assistance device and method of Suzuki, to incorporate steering assistance adjustment in a curve, as taught by Takahashi, for the benefit (see at least Takahashi: Para. 6).
Yet, Suzuki in combination with Takahashi does not explicitly teach:
… on the basis of a captured image in which a lane forward in a vehicle advancing-direction is captured…
detect a center of the lane from the captured image; 
…from the center of the lane… from the center of the lane …and the captured image; 
in a case when the steering wheel is rotated in the direction turning to the outer side of curve than the center of the lane, maintain the steering assistance amount of the second assistance device; and 
in a case when the steering wheel is rotated in the direction turning to the inner side of the curve than the center of the lane, reduce the steering assistance amount of the second assistance device.
However, in the same field of endeavor, Sakugawa teaches:
…on the basis of a captured image in which a lane forward in a vehicle advancing-direction is captured (See at least Sakugawa: Para. 22; Para. 30)…
…and the captured image (See at least Sakugawa: Para. 22; Para. 30)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lane maintaining assistance device and method of Suzuki in combination with Takahashi, to incorporate curve recognition function, as taught by Sakugawa, for the benefit of high accuracy of the steering assist control (see at least Sakugawa: Para. 6).
Yet, Suzuki in combination with Takahashi and Sakugawa does not explicitly teach:

…from the center of the lane… from the center of the lane … 
in a case when the steering wheel is rotated in the direction turning to the outer side of curve than the center of the lane, maintain the steering assistance amount of the second assistance device; and 
in a case when the steering wheel is rotated in the direction turning to the inner side of the curve than the center of the lane, reduce the steering assistance amount of the second assistance device.
However, in the same field of endeavor, Buerkle teaches:
detect a center of the lane from the captured image (See at least Buerkle: Fig. 2, element 16, Para. 0004); 
…
in a case when the steering wheel is rotated in the direction turning to the outer side of curve than the center of the lane, maintain the steering assistance amount of the second assistance device (See at least Buerkle: Para. 0013); and 
in a case when the steering wheel is rotated in the direction turning to the inner side of the curve than the center of the lane, reduce the steering assistance amount of the second assistance device (See at least Buerkle: Para. 0013; Fig. 3b, Para. 0029).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lane maintaining assistance device and method of Suzuki in combination with Takahashi and Sakugawa, to incorporate steering assistance adjustment in (see at least Buerkle: Para. 0011).
Yet, Suzuki in combination with Takahashi, Sakugawa and Buerkle does not explicitly teach:
…from the center of the lane… from the center of the lane … 
However, in the same field of endeavor, Feid teaches:
…from the center of the lane… from the center of the lane (See at least Feid: Para. 0004; Para. 0056-0057)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lane maintaining assistance device and method of Suzuki in combination with Takahashi, Sakugawa and Buerkle, to incorporate lane center detecting, as taught by Feid, for the benefit of improving of mastering a supposedly critical driving situation, thereby to increase safety (see at least Feid: Para. 0006).

Regarding claim 2 and 8, Suzuki in combination with Takahashi, Sakugawa, Buerkle and Feid teaches the lane maintaining assistance device and method according to claims 1 and 7.
Yet, Suzuki in combination with Takahashi, Sakugawa and Feid does not explicitly teach:
wherein the processor is further configured to: 
in a case when a center of the vehicle is determined to be traveling on an inner side of curve than the center of the lane, reduce the steering assistance amount of the second assistance device as compared to a case where the center of the vehicle is determined to be traveling on the outer side of the curve than the center of the lane.
However, in the same field of endeavor, Buerkle teaches:
wherein the processor is further configured to: 
 (See at least Buerkle: Para. 0013; Para. 0014).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified lane maintaining assistance device and method of Suzuki in combination with Takahashi, Sakugawa and Feid, to incorporate steering assistance adjustment in curve, as taught by Buerkle, for the benefit of allowing corners to be cut without intervening in the driving operation (see at least Buerkle: Para. 0011).

Regarding claims 3 and 9, Suzuki in combination with Takahashi, Sakugawa, Buerkle and Feid teaches the lane maintaining assistance device and method according to claims 2 and 8.
Yet, Suzuki in combination with Takahashi, Sakugawa and Feid does not explicitly teach:
wherein processor is configured to reduce the steering assistance amount of the second assistance device as the center of the vehicle is closer to the inner side of the curve than the center of the lane.
However, in the same field of endeavor, Buerkle teaches:
wherein processor is configured to reduce the steering assistance amount of the second assistance device as the center of the vehicle is closer to the inner side of the curve than the center of the lane (See at least Buerkle: Para. 0013; Para. 0014).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified lane maintaining assistance device and method of Suzuki in combination with Takahashi, Sakugawa and Feid, to incorporate steering assistance (see at least Buerkle: Para. 0011).

Regarding claims 6 and 12, Suzuki in combination with Takahashi, Sakugawa, Buerkle and Feid teaches the lane maintaining assistance device and method according to claims 1 and 7. Suzuki further teaches:
wherein the processor is configured to: … control the first assistance device to apply a second steering assistance amount smaller than the first steering assistance amount to the steering shaft (See at least Suzuki: Para. 17; Para. 18; Para. 19; Para. 22; Para. 23; Para. 24; Para. 25); and
…
control the second assistance device to apply a third steering assistance amount smaller than the second steering assistance amount to the steering shaft (See at least Suzuki: Para. 17; Para. 18,; Para. 19; Para. 22; Para. 23; Para. 24; Para. 25); and…
Yet, Suzuki in combination with Sakugawa, Buerkle and Feid does not explicitly teach:
in a case when the vehicle is determined to have not entered the curve, control the first assistance device so as to apply a first steering assistance amount to the steering shaft;
in a case when the vehicle is determined to have entered the curve… 
in a case when the vehicle is determined to be traveling on the inner side of the curve and the steering wheel is determined to be rotated in the direction turning to the inner side of the curve, reduce the third steering assistance amount such that a sum of the second steering assistance amount and the third steering assistance amount is smaller than the first steering assistance amount.
However, in the same field of endeavor, Takahashi teaches:
…
(See at least Takahashi: Para. 11)… 
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified lane maintaining assistance device and method of Suzuki in combination with Sakugawa, Buerkle and Feid, to incorporate steering assistance adjustment in a curve, as taught by Takahashi, for the benefit of enhancing the lane keeping function without giving the driver a sense of incongruity (see at least Takahashi: Para. 6)
Yet, Suzuki in combination with Takahashi, Sakugawa, and Feid does not explicitly teach:
in a case when the vehicle is determined to have not entered the curve, control the first assistance device so as to apply a first steering assistance amount to the steering shaft;
…
in a case when the vehicle is determined to be traveling on the inner side of the curve and the steering wheel is determined to be rotated in the direction turning to the inner side of the curve, reduce the third steering assistance amount such that a sum of the second steering assistance amount and the third steering assistance amount is smaller than the first steering assistance amount.
However, in the same field of endeavor, Buerkle teaches:
in a case when the vehicle is determined to have not entered the curve, control the first assistance device so as to apply a first steering assistance amount to the steering shaft (See at least Buerkle: Fig. 2, Para. 0008);
…
in a case when the vehicle is determined to be traveling on the inner side of the curve and the steering wheel is determined to be rotated in the direction turning to the inner side of the curve, reduce the third steering assistance amount such that a sum of the second steering assistance amount (See at least Buerkle: Para. 0013; Fig. 3b, Para. 0029).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified lane maintaining assistance device and method of Suzuki in combination with Takahashi, Sakugawa, and Feid, to incorporate steering assistance adjustment, as taught by Buerkle, for the benefit of allowing corners to be cut without intervening in the driving operation (see at least Buerkle: Para. 0011).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Takahashi, further in view of Sakugawa, further in view of Buerkle, and further in view of Feid as applied to claims 1-3 and 7-9 above, and still further in view of Howard (US 6422582, hereinafter Howard, already of record).
Regarding claim 4, Suzuki in combination with Takahashi, Sakugawa, Buerkle and Feid teaches the lane maintaining assistance device and method according to claims 2 and 8. 
Yet, Suzuki in combination with Takahashi, Buerkle and Feid does not explicitly teach:
wherein the processor is further configured to: calculate a curvature radius of the curve from the captured image; and
reduce the steering assistance amount of the second assistance device as the curvature radius of the curve is smaller.
However, in the same field of endeavor, Sakugawa teaches:
wherein the processor is further configured to: calculate a curvature radius of the curve from the captured image (See at least Sakugawa: Para. 22; Para. 30); and…
(see at least Sakugawa: Para. 6).
Yet, Suzuki in combination with Takahashi, Sakugawa, Buerkle and Feid does not explicitly teach:
reduce the steering assistance amount of the second assistance device as the curvature radius of the curve is smaller.
However, in the same field of endeavor, Howard teaches:
reduce the steering assistance amount of the second assistance device as the curvature radius of the curve is smaller (See at least Howard: Col. 3, lines 24-29; Col. 3, lines 34-39).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified lane maintaining assistance device and method of Suzuki in combination with Takahashi, Sakugawa, Buerkle and Feid, to incorporate reduce steering assistance in small curve, as taught by Howard, for the benefit of significantly reducing driver fatigue because it results in a major reduction in driver steering inputs, thereby to increase driving quality (see at least Howard: Col. 2, lines, 23-28).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG
Examiner




/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663